70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlie H. DAVIS, Plaintiff-Appellant,v.John B. METZGER, III, Chairman, Parole Board;  Sandra R.Combs;  Linda R. Pitman;  Winnie D. Richardson;Joseph F. Lewis, Defendants-Appellees.
No. 95-6575.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 28, 1995.

Charlie H. Davis, Appellant Pro Se.  Mary Elizabeth Shea, Office of the Attorney General, Richmond, VA, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from magistrate judge's* orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration pursuant to Fed.R.Civ.P. 59(a).  We have reviewed the record and the magistrate judge's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Davis v. Metzger, No. CA-94-424 (E.D. Va.  March 27 & Apr. 4, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge.  28 U.S.C. Sec. 636(c)(1) (1988)